In a proceeding pursuant to CPLR article 78 to review a determination of the Board of Zoning and Appeals of the Village of Kings Point, dated June 22, 1988, which denied the petitioners’ application for an area variance, the Board of Zoning and Appeals of the Village of Kings Point appeals from a judgment of the Supreme Court, Nassau County (O’Shaughnessy, J.), entered November 14,1988, which granted the *942petition, annulled the determination, and directed that the petitioners’ application for an area variance be granted.
Ordered that the appeal is dismissed as academic, without costs or disbursements.
In their application for a variance, the petitioners sought permission "to allow the construction of bedrooms and baths over a IV2 story family room existing in a required rearyard”. The question presented on this appeal, i.e., whether the appellant Board of Zoning and Appeals acted properly in denying this application, has been rendered moot as a result of the total demolition of the single-family house in question. The appeal, therefore, is dismissed. Bracken, J. P., Lawrence, Kunzeman and Kooper, JJ., concur.